On the original submission appellant made the point, but without the citation of any of the authorities, that no proof was made that the Jack McGowan who was shown by the judgments, introduced in evidence, to have been formerly convicted, was the same person as appellant. He has renewed his insistence upon the point and cites the line of cases which hold that "to warrant the application of a statute authorizing additional punishment of one convicted of crime upon proof of former conviction, the identity of the accused and the one against whom the former judgments were entered must be established by affirmative evidence; mere proof of identity of names not being sufficient."
As against this view there is the line of cases which "holds that identity of name of the defendant and the person previously convicted is prima facie evidence of identity of person, and, in the absence of rebutting testimony, supports a finding of such identity."
The cases of most of them are collected in the notes to State v. Beaudoin, 131 Me. 31, 158 A. 863, 85 A.L.R. 1101, Notes pages 1107-1113, and having considered them, we concur in the view last stated; and because the contention might otherwise arise in these cases in the future, we add this supplement to the original opinion.
Suggestion of error overruled. *Page 282